                       Case 5:20-cv-05799-LHK Document 464
                                                       463 Filed 01/31/21
                                                                 01/30/21 Page 1 of 9


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                         SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               15
                                                     Plaintiffs,    STIPULATION AND [PROPOSED]
               16                    v.                             ORDER REGARDING STAY OF
               17                                                   FURTHER PROCEEDINGS ON
                       WYNN COGGINS, et al.,                        PLAINTIFFS’ MOTION TO COMPEL
               18
                                                     Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                            PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 2 of 9


                   1
                              Pursuant to Civil Local Rules 6-2 and 7-12, the parties to this action, by their respective
                   2
                       counsel, respectfully submit the following Joint Stipulation, and respectfully request that the
                   3
                       Court issue the following order:
                   4
                              WHEREAS, on January 15, 2021, the Court entered the parties’ Stipulation and Order
                   5
                       Regarding Census and Population Counts and 21-Day Stay of Proceedings (“Stipulation and
                   6
                       Order”), ECF No. 456;
                   7
                              WHEREAS, the Stipulation and Order provided for a 21-day stay of this case, beginning
                   8
                       January 15, 2021 and ending February 5, 2021, except with respect to Plaintiffs’ Renewed
                   9
                       Motion to Compel, ECF No. 433, which remained pending before the Magistrate Judge Panel;
               10
                              WHEREAS, on January 28, 2021, the Magistrate Judge Panel issued a decision granting
               11
                       Plaintiffs’ Renewed Motion to Compel and directing Defendants to produce certain data and a
               12
                       declaration by February 1, 2021 at 9:00 a.m. Pacific Time, ECF No. 462;
               13
                              WHEREAS, the Magistrate Judge Panel further ordered any objection to the decision
               14
                       must be filed “within 48 hours of this order [i.e., by January 30, 2021 at 12:35 PM Pacific Time]
               15
                       or a different deadline, if set by Judge Koh”;
               16
                              WHEREAS, the parties are engaged in ongoing discussions regarding what future
               17
                       proceedings may be appropriate in this case in light of certain actions recently taken by the new
               18
                       Administration, including Executive Order 13986 of January 20, 2021, 86 FR 7015, titled
               19
                       “Ensuring a Lawful and Accurate Enumeration and Apportionment Pursuant to the Decennial
               20
                       Census,” see ECF No. 461, and the Census Bureau’s announcement that it is currently scheduled
               21
                       to complete apportionment counts by April 30, 20211;
               22
                              WHEREAS, Defendants have recently provided Plaintiffs some additional information
               23
                       and represented to Plaintiffs that they are committed to shortly providing calculations and
               24
                       aggregate charts to Plaintiffs that will serve to reduce the need for detailed summary data reports
               25
                       by providing Plaintiffs with specific calculations and answers to their requests for information
               26
                       regarding NRFU enumeration metrics, outcome measures and process indicators/paradata;
               27
                              1
               28               Census Bureau Statement on Apportionment Counts (Jan. 28, 2021),
                       https://www.census.gov/newsroom/press-releases/2021/statement-apportionment-counts.html.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          1        STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                                    PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 3 of 9


                   1
                              WHEREAS, in an effort to reduce inefficiencies for all parties and the Court—including
                   2
                       through reducing the need for additional judicial direction by the Court, avoiding the delays of
                   3
                       potential appeal, and reducing the need to potentially assess multiple sets of data as Defendants
                   4
                       continue to process the data received from field operations—Plaintiffs are willing to continue
                   5
                       working with Defendants in an effort to resolve these data issues without further Court
                   6
                       intervention;
                   7
                              WHEREAS, the parties agree that it is in the interest of both the parties and the public for
                   8
                       the parties to continue to focus their efforts on those ongoing discussions and to stay further
                   9
                       proceedings on Plaintiffs’ Motion to Compel for 7 days to allow those discussions to continue
               10
                       and for Defendants to start providing Plaintiffs with specific information regarding the relevant
               11
                       calculation and aggregate charts they have agreed to provide;
               12
                              NOW, THEREFORE, THE PARTIES JOINTLY STIPULATE, AND RESPECTFULLY
               13
                       REQUEST THAT THE COURT ORDER, AS FOLLOWS:
               14
                              That the Court enter a 7-day stay of further proceedings on Plaintiffs’ Motion to Compel
               15
                       and for Sanctions, effective beginning January 29, 2021 and ending on February 5, 2021. If the
               16
                       stay is lifted, any objection to the Magistrate Judge Panel’s decision on Plaintiffs’ Renewed
               17
                       Motion to Compel would be due on February 6, 2021 at 11:59 PM Pacific Time. If Defendants
               18
                       file an objection, the Magistrate Judge Panel’s order that Defendants produce certain data and a
               19
                       declaration will be stayed pending the Court’s decision on the objection. If Defendants do not
               20
                       file an objection, Defendants shall produce the data and declaration specified in the decision by
               21
                       February, 8, 2021 at 9:00 a.m. Pacific Time.
               22

               23
                       Dated: January 30, 2021                            LATHAM & WATKINS LLP
               24
                                                                          By: /s/ Sadik Huseny
               25                                                            Sadik Huseny
               26                                                         Sadik Huseny (Bar No. 224659)
                                                                          sadik.huseny@lw.com
               27                                                         Steven M. Bauer (Bar No. 135067)
                                                                          steven.bauer@lw.com
               28                                                         Amit Makker (Bar No. 280747)

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2           STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                                     PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 4 of 9


                   1                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   2                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   3                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   4                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
                   5
                                                              Melissa Arbus Sherry (pro hac vice)
                   6                                          melissa.sherry@lw.com
                                                              Richard P. Bress (pro hac vice)
                   7                                          rick.bress@lw.com
                                                              Anne W. Robinson (pro hac vice)
                   8                                          anne.robinson@lw.com
                                                              Tyce R. Walters (pro hac vice)
                   9                                          tyce.walters@lw.com
                                                              Gemma Donofrio (pro hac vice)
               10                                             gemma.donofrio@lw.com
                                                              Christine C. Smith (pro hac vice)
               11                                             christine.smith@lw.com
                                                              LATHAM & WATKINS LLP
               12                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               13                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               14
                                                              Attorneys for Plaintiffs National Urban League;
               15                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               16                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               17                                             the NAACP

               18      Dated: January 30, 2021                By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice)
               19                                             kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
               20                                             jgreenbaum@lawyerscommittee.org
                                                              Ezra D. Rosenberg (pro hac vice)
               21
                                                              erosenberg@lawyerscommittee.org
               22                                             Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
               23                                             Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
               24                                             Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
               25                                             LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
               26                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               27                                             Telephone: 202.662.8600
               28                                             Facsimile: 202.783.0857


                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3           STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                         PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 5 of 9


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   2                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   3                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   4

                   5                                          Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
                   6                                          Thomas P. Wolf (pro hac vice)
                                                              wolft@brennan.law.nyu.edu
                   7                                          Kelly M. Percival (pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
                   8                                          BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
                   9                                          New York, NY 10271
                                                              Telephone: 646.292.8310
               10                                             Facsimile: 212.463.7308
               11
                                                              Attorneys for Plaintiffs National Urban League;
               12                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               13                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               14                                             NAACP; and Navajo Nation
               15                                             Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
               16                                             PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
               17
                                                              Los Angeles, California 90005
               18                                             Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
               19
                                                              Attorneys for Plaintiff City of San Jose
               20
                                                              Doreen McPaul, Attorney General
               21                                             dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice)
               22                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               23                                             JUSTICE
               24                                             P.O. Box 2010
                                                              Window Rock, AZ 86515
               25                                             Telephone: (928) 871-6345

               26                                             Attorneys for Navajo Nation

               27      Dated: January 30, 2021                By: /s/ Danielle Goldstein
                                                              Michael N. Feuer (Bar No. 111529)
               28                                             mike.feuer@lacity.org

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4           STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                         PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 6 of 9


                   1                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
                   2                                          Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
                   3                                          Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
                   4
                                                              CITY ATTORNEY FOR THE CITY OF
                   5                                          LOS ANGELES
                                                              200 N. Main Street, 8th Floor
                   6                                          Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
                   7                                          Facsimile: 213.978.8312

                   8                                          Attorneys for Plaintiff City of Los Angeles
                   9   Dated: January 30, 2021                By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
               10                                             legalwebmail@ci.salinas.ca.us
               11                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               12                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               13                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               14                                             Facsimile: 831.758.7257
               15                                             Attorneys for Plaintiff City of Salinas
               16      Dated: January 30, 2021                By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
               17
                                                              rbalabanian@edelson.com
               18                                             Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
               19                                             EDELSON P.C.
                                                              123 Townsend Street, Suite 100
               20                                             San Francisco, CA 94107
                                                              Telephone: 415.212.9300
               21                                             Facsimile: 415.373.9435
               22                                             Rebecca Hirsch (pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
               23                                             CORPORATION COUNSEL FOR THE
               24                                             CITY OF CHICAGO
                                                              Celia Mexa
               25                                             Stephen J. Kane
                                                              121 N. LaSalle Street, Room 600
               26                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               27                                             Facsimile: (312) 744-5185
               28                                             Attorneys for Plaintiff City of Chicago

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5           STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                         PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 7 of 9


                   1
                       Dated: January 30, 2021                By: /s/ Donald R. Pongrace
                   2                                          Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
                   3                                          Merrill C. Godfrey (Bar No. 200437)
                                                              mgodfrey@akingump.com
                   4
                                                              AKIN GUMP STRAUSS HAUER & FELD
                   5                                          LLP
                                                              2001 K St., N.W.
                   6                                          Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
                   7                                          Facsimile: 202-887-4288

                   8                                          Attorneys for Plaintiff Gila River Indian
                                                              Community
                   9
                       Dated: January 30, 2021                By: /s/ David I. Holtzman
               10                                             David I. Holtzman (Bar No. 299287)
                                                              David.Holtzman@hklaw.com
               11
                                                              HOLLAND & KNIGHT LLP
               12                                             Daniel P. Kappes
                                                              Jacqueline N. Harvey
               13                                             50 California Street, 28th Floor
                                                              San Francisco, CA 94111
               14                                             Telephone: (415) 743-6970
                                                              Fax: (415) 743-6910
               15
                                                              Attorneys for Plaintiff County of Los Angeles
               16

               17

               18      DATED: January 30, 2021                   BRIAN M. BOYNTON
                                                                 Acting Assistant Attorney General
               19
                                                                 AUGUST E. FLENTJE
               20
                                                                 Special Counsel to the Assistant
               21                                                 Attorney General

               22                                                ALEXANDER K. HAAS
                                                                 Branch Director
               23

               24
                                                                 /s/ Brad P. Rosenberg
               25                                                BRAD P. ROSENBERG (DC Bar # 467513)
                                                                 Assistant Branch Director
               26                                                ZACHARY A. AVALLONE
                                                                 ELLIOTT M. DAVIS
               27                                                JOHN ROBINSON
               28                                                STEPHEN EHRLICH
                                                                 ALEXANDER V. SVERDLOV
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6           STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                         PROCEEDINGS ON MOTION TO COMPEL
                        Case 5:20-cv-05799-LHK Document 464
                                                        463 Filed 01/31/21
                                                                  01/30/21 Page 8 of 9


                   1                                                        M. ANDREW ZEE
                                                                            Trial Attorneys
                   2                                                        U.S. Department of Justice
                   3                                                        Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
                   4                                                        Washington, D.C. 20005
                                                                            Telephone: (202) 514-3374
                   5
                                                                            Attorneys for Defendants
                   6

                   7

                   8
                                                               ATTESTATION
                   9
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               10
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               11
                       in this filing.
               12

               13      Dated: January 30, 2021                           LATHAM & WATKINS LLP

               14                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7           STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                                    PROCEEDINGS ON MOTION TO COMPEL
                       Case 5:20-cv-05799-LHK Document 464
                                                       463 Filed 01/31/21
                                                                 01/30/21 Page 9 of 9


                   1
                                                     [PROPOSED] ORDER
                   2
                           The stipulation is GRANTED.
                   3
                           PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
                   4

                   5
                               January 31, 2021
                       DATED: ____________________             ____________________________
                   6                                           Honorable Lucy H. Koh
                                                               United States District Judge
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             8         STIP. AND [PROPOSED] ORDER RE STAY OF
                                                                        PROCEEDINGS ON MOTION TO COMPEL
